MEMORANDUM **
Richard Charles Kuhnle appeals pro se the district court’s order dismissing with prejudice his complaint seeking declaratory and injunctive relief and damages against Solano County Superior Court Judge Cynda Riggins Unger.
The complaint alleged that during the course of processing and denying Kuhnle’s two motions for change of venue, Judge Unger violated Kuhnle’s rights under the Americans With Disabilities Act, 42 U.S.C. §§ 12101 et seq., and the First and Fourteenth Amendments of the United States Constitution.
The district court dismissed the complaint on the grounds that Kuhnle’s claims for damages and injunctive relief are precluded by Judge Unger’s immunity and that the Rooker-Feldman doctrine precludes subject matter jurisdiction over the claim for declaratory relief.
We affirm for the reasons set forth in the magistrate judge’s Findings and Recommendations filed February 4, 2004, which the district court adopted in full in its order filed March 10, 2004.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.